Citation Nr: 0208682	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to 
September 1959.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

The veteran's service connection claim for residuals of a 
left knee injury was previously before the Board, and in a 
June 2000 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

The Board notes further that The American Legion was the 
veteran's accredited representative in this case.  In July 
2001, the RO received an Appointment of Individual as 
Claimant's Representative in favor of Wade R. Bosley, thus 
revoking the VA Form 21-22 that had been executed in favor of 
the service organization.  By letter dated in December 2001, 
Wade R. Bosley advised that he was withdrawing his power of 
attorney on behalf of the veteran.  In a VA Form 21-4138, 
received in March 2002, the veteran indicated that Mr. Bosley 
was not his attorney.  By VA letter dated in March 2002, the 
RO sent the veteran a letter acknowledging receipt of the 
veteran's statement, and the RO enclosed a copy of the power 
of attorney signed by the veteran in favor of Mr. Bosley as 
well as a copy of Mr. Bosley's December 2001 statement 
withdrawing his services.  In the March 2002 letter the 
veteran was informed that his records had been corrected to 
reflect that he did not have representation at that time and 
that if he wished to have another service organization 
represent him to submit a new power of attorney.  The record 
contains no subsequently submitted document in this regard. 

The Board also notes that in some of the medical evidence of 
record, the examiners appear to relate a right knee disorder 
to the veteran's left knee disorder.  The RO should seek 
clarification from the veteran as to whether he is seeking 
service connection for a right knee disorder and undertake 
any subsequently indicated action.  


FINDING OF FACT

Residuals of a left knee injury, manifested by degenerative 
joint disease, are etiologically related to an injury 
incurred during active service.  



CONCLUSION OF LAW

Residuals of a left knee injury to include degenerative joint 
disease were incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was informed of this 
regulatory change in a March 2002 supplemental statement of 
the case.  As set forth below, the RO's actions throughout 
the course of this appeal satisfied the requirements under 
the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an October 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a December 
1998 statement of the case and a supplemental statement of 
the case in March 2002, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports and private medical records have been 
received.  In addition, the veteran was afforded two VA 
examinations.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that service 
connection for residuals of a left knee injury to include 
degenerative joint disease of the left knee is warranted.  
The Board finds further, that the evidence in this case is in 
equipoise.  The Board recognizes that the veteran's service 
medical records are missing from the claims file.  Throughout 
the course of this appeal, the RO made several written 
requests in an attempt to obtain or reconstruct the records.  
However, a September 1998 response from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
asserted that the veteran's service medical records were 
presumably lost or destroyed in a 1973 fire at the NPRC 
facility.  None of the veteran's service medical records have 
been received to date.  As no records have been received, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Resolving all doubt in the veteran's favor, the Board finds 
that the evidence supports the veteran's claim that he 
injured his left knee in service and that the injury resulted 
in symptomatic residuals including degenerative joint 
disease.  While the record is negative for medical evidence 
showing that the veteran had a left knee injury or underwent 
surgery on his left knee during service, his service medical 
records are absent from the claims file, and as such, the 
Board has a heightened duty to consider the benefit of the 
doubt rule.  In a July 2000 statement, the veteran's wife 
indicated that when she married the veteran in 1964, he had a 
"scar on his left knee due to an injury when he was in the 
Air Force."  In addition, in a June 2000 statement and its 
addendum, William Dannacher, M.D., asserted that he performed 
surgery on the veteran's left knee in 1965 for torn cartilage 
and observed an already existing postoperative scar on the 
veteran's left knee that was performed while the veteran was 
in the Air Force in Germany.  During an April 1998 VA 
examination, the examiner diagnosed the veteran with "severe 
degenerative joint disease" of the left knee.  However, the 
examiner deferred the issue of whether that knee disorder was 
linked to an injury received during service in 1958.  In 
January 2002, the veteran underwent a second VA examination.  
The examiner noted the veteran's in-service injury and stated 
that, in his opinion, the degenerative changes in the 
veteran's left knee were "secondary to his previous injury 
and associated operation."  As such, the Board finds that 
the evidence is in equipoise such that a grant of service 
connection for residuals of a left knee injury to include 
degenerative joint disease is warranted.  See 38 C.F.R. §§ 
3.303, 3.304 (2001).  



ORDER

Service connection for residuals of a left knee injury to 
include degenerative joint disease is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

